UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6712



SPENCER LAMONT STACEY,

                                             Petitioner - Appellant,

          versus


THEODIS   BECK,  Secretary,     North   Carolina
Department of Corrections,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-04-664-1-WLO)


Submitted:   March 17, 2006                 Decided:   April 12, 2006


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Spencer Lamont Stacey, Appellant Pro Se.    Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Spencer   Lamont   Stacey     seeks    to   appeal   the   district

court’s order dismissing his 28 U.S.C. § 2254 (2000) petition. The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).        The magistrate judge recommended

dismissal of Stacey’s petition as untimely, and advised Stacey that

failure to timely file objections to the recommendation could waive

appellate   review    of   a   district    court    order   based      upon   the

recommendation.      Despite this warning, Stacey failed to object to

the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                    See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).          Stacey has waived appellate

review by failing to file objections after receiving proper notice.

            Even if Stacey’s failure to object is excused, however,

he is not entitled to appeal.        The district court’s order is not

appealable unless a circuit justice or judge issues a certificate

of appealability.      28 U.S.C. § 2253(c) (2000).          A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable


                                   - 2 -
jurists would find that the district court’s assessment of his

constitutional   claims   is   debatable   or   wrong   and   that   any

dispositive procedural rulings by the district court are likewise

debatable. See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).     We have independently reviewed the

record and conclude that Stacey has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              DISMISSED




                                - 3 -